Citation Nr: 0918267	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1979 to April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon, reopening and denying the Veteran's claim 
of entitlement to service connection for PTSD.  

Irrespective of the RO's actions, the Board must, on a de 
novo basis decide whether the Veteran has submitted new and 
material evidence, defined below, to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
Portland, Oregon in March 2009.  A written transcript of this 
hearing was prepared and incorporated into the evidence of 
record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO's January 2003 decision denying the Veteran's 
claim of service connection for PTSD was not appealed, and is 
therefore final.  

2.  Evidence received since the January 2003 final decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD, and raises a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service 
connection for the Veteran's PTSD is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).  

2.  New and material evidence has been received, and the 
Veteran's claim of entitlement to service connection for PTSD 
is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal by reopening the Veteran's claim of service 
connection for PTSD.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Relevant Facts and Regulations

In January 2004, the RO reopened and denied the claim of 
service connection for PTSD.  As noted above, irrespective of 
the RO's actions, the Board must decide whether the Veteran 
has submitted new and material evidence to reopen the claim 
of service connection for PTSD.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis 

The Veteran was denied service connection for PTSD for, among 
other reasons, a lack of a confirmed diagnosis of PTSD in an 
April 1996 rating decision.  The RO also noted that there was 
insufficient evidence available to establish that a stressful 
experience sufficient to cause PTSD actually occurred.  

In a January 2003 decision, the RO reopened the claim of 
entitlement to service connection for PTSD but denied the 
claim on the merits, finding that while the Veteran was 
diagnosed with the disorder, the evidence did not establish 
that the stressors alleged by him had occurred.  

With that said, the Veteran has submitted evidence addressing 
some of the prior evidentiary deficiencies.  Specifically, 
evidence has been received establishing that the Veteran was 
assigned an Axis I diagnosis of PTSD upon examination in 
September 2000.  The Veteran was again assigned an Axis I 
diagnosis of PTSD in a September 2003 VA mental health 
consultation.  The Veteran has been assigned numerous other 
diagnoses of PTSD since this time, and most recently, in a 
November 2008 letter from a VA psychologist.  Therefore, the 
Veteran has submitted evidence of a current diagnosis.  As 
such, it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

Based on the above evidence, the Board concludes that the 
Veteran has submitted new and material evidence.  As such, 
the Veteran's claim of service connection for PTSD is 
reopened.  


ORDER

New and material evidence has been received and the Veteran's 
claim of service connection for PTSD is reopened.  


REMAND

The Veteran contends that he is entitled to service 
connection for PTSD.  However, sufficient efforts have not 
been made to verify the Veteran's alleged in-service 
stressors from his service at Fort Irwin in 1982.  
Specifically, the Veteran has repeatedly referenced Operation 
"Gallant Eagle."  The Veteran originally indicated that 
this event took place in May 1981.  However, in the Veteran's 
December 2005 appeal to the Board, the Veteran indicated that 
he had supplied VA with the wrong dates.  In a December 2008 
statement, the Veteran clarified that Operation "Gallant 
Eagle" actually occurred in 1982, rather than in 1981.  The 
parachuting incident of December 1981 described in the CURR 
letter of November 2003 does not appear to be the incident 
that the Veteran has been describing.  

The Veteran has submitted a great deal of lay evidence 
establishing that the incidents he described from Operation 
"Gallant Eagle" did in fact occur.  The question remaining 
is whether the Veteran was present at the time these 
incidents occurred and whether he witnessed them or was 
involved in treatment or recovery of the injured.  

The Veteran's DD-214 establishes that the Veteran's last duty 
assignment was with the 1st Military Police Company at Fort 
Irwin, prior to his separation from service in April 1982.  
Service medical records establish that the Veteran was 
present in Fort Irwin from at least January 1982 until his 
separation in late April 1982.  Appropriate steps should be 
taken, in the Board's opinion, to obtain copies of any after 
action reports/operational reports-lessons learned or similar 
documents that narrate the activities of this Company while 
the Veteran was present at Fort Irwin.  If it is not possible 
to obtain any records with such a narration, at a minimum, an 
attempt should be made to obtain any available records 
reflecting whether there was a large scale parachuting 
exercise with injuries and casualties in 1982.  As the 
evidence establishes that the Veteran's date of separation 
was in late April 1982, records should be searched from 
January 1982 through April 1982 - there is no need to review 
later records.  

Finally, in a letter received by VA in June 2006, the Veteran 
provided the names of several comrades whom he wanted VA to 
contact to help corroborate matters he asserted as stressors.  
In a December 2005 letter, the Veteran also asked the RO to 
contact his ex-wife, whom he contends was present with him at 
the hospital after the incident of Operation "Gallant 
Eagle."  The Veteran should be notified that it is not VA's 
responsibility to contact these individuals, and that if the 
Veteran wants their statements to be considered, he should 
contact these individuals himself and submit any responses he 
receives to VA.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide any 
additional information regarding his 
claimed stressors experienced during his 
time in Korea and at Fort Irwin.  The 
Veteran should include the unit he was 
assigned to, and where his unit was 
serving at the time of the alleged 
stressors.  The Veteran should be advised 
that if he is not specific in describing 
his stressors, verification from official 
sources may not be possible and that could 
adversely affect his claim.  

2. The AMC should prepare a summary of all 
the claimed stressors and then contact the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records 
Research (CURR)) to verify the claimed 
stressors.  If the Veteran submits 
additional information regarding his 
claimed in-service stressors while 
stationed in Korea, ask this organization 
to provide records of the activities of 
the Veteran's unit during his period of 
service in Korea from September 1979 to 
September 1980.  

Regarding the Veteran's alleged stressor 
from Fort Irwin in 1982, the AMC should 
contact JSRRC and attempt to verify this 
stressor.  Documents such as after action 
reports/operational reports-lessons 
learned or other documents that narrate 
the activities of the 1st Military Police 
Company while the Veteran was present at 
Fort Irwin should be obtained. In the 
alternative, an attempt should be made to 
obtain any available records reflecting 
whether there was a large scale 
parachuting exercise with injuries and 
casualties at Fort Irwin in 1982.  

A copy of the Veteran's service personnel 
records showing his units and assignments 
should be provided with the request to the 
JSRRC.

3. Once the above has been completed, and 
if and only if the Veteran's claims of in-
service stressors are verified, the 
Veteran should be afforded a VA PTSD 
examination.  The examiner must be 
afforded a copy of the Veteran's claims 
file at this time.  The examiner should 
provide an opinion as to whether a 
diagnosis of PTSD is appropriate, and if 
so, whether it is at least as likely as 
not that the Veteran's PTSD is related to 
his verified in-service stressors.  

4. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


